[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Finding appellant's first assignment of error well-taken in part and not well-taken in part, and his second assignment of error not well-taken, judgment of the Erie County Court of Common Pleas is reversed as to appellant's conviction for the kidnaping of Rick Zimmerman, and affirmed as to appellant's conviction for aggravated robbery and the kidnaping of Kimberly Kline. This case is hereby ordered remanded to the trial court for resentencing in accordance with the Opinion and Judgment Entry by Resnick, M. L., J. on file. Court costs are to be divided equally between the parties. Resnick, Sherck and Knepper, JJ., concur.
* * *